        Case 3:20-cv-00034-MCC Document 21 Filed 06/17/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRISTOPHER BENJAMIN,                         :     Civil No. 3:20-CV-34
                                             :
      Plaintiff,                             :
                                             :     (Magistrate Judge Carlson)
            v.                               :
                                             :
KMB PLUMBING & ELECTRICAL,                   :
INC., et al.,                                :
                                             :
      Defendants.                            :

                                     ORDER

AND NOW, this 16th day of June 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED THAT:

      1. The defendants’ renewed motion to compel arbitration and to stay

         proceedings, (Doc. 18), is GRANTED.

      2. This federal action will be STAYED pending the outcome of the

         arbitration proceedings.

So ordered this 17th day of June 2021.

                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         1
